Dissenting Opinion by
Price, J.:
This appeal by the Commonwealth presents two issues. I agree with the majority’s conclusion as to the first but must dissent as to the second. In the first issue it is contended that the Commonwealth has filed its appeal from the wrong order of the lower court, and therefore, the appeal should be quashed. Secondly, it is contended that the word “should” in Rule 221 of the Rules of Criminal Procedure means “must”, and the failure of the Commonwealth to furnish a Bill of Particulars within two days of its request is properly remedied by a dismissal of the indictment since such dismissal was deemed by the lower court to be a proper relief in the interests of justice.
*116The appellee was indicted on four counts of violations of The Controlled Substance, Drug, Device and Cosmetic Act. Trial was scheduled for February 7, 1974. Counsel for the appellee, prior to the entrance of an appearance on behalf of the appellee, alleges that he, on January 25, 1974, filed a request for a Bill of Particulars and served it upon the District Attorney’s Office. It is to be noted that January 25, 1974, was a Friday. An examination of the record reveals no confirmation of this allegation. The Docket Entries show an Application for Suppression of Evidence, filed January 24, 1974 (on other grounds), an Application to Quash Indictment, filed January 25, 1974 (on other grounds), and then Application for Dismissal, filed January 31, 1974. There is no record of the filing of a Request for Bill of Particulars on January 25, 1974; and there is no such original in the record. On January 31, 1974, the sixth day after the alleged filing of the request, the appellee moved to dismiss the indictment due to the Commonwealth’s failure to supply the requested Bill of Particulars. That motion for the first time on the record attaches as an Exhibit “A” a Request for Bill of Particulars. This is a most irregular state of affairs which should be investigated by the lower court. For the purposes of this Opinion, however, I will accept appellee’s allegations. That same day, on January 31, 1974, the court below entered an order dismissing the indictment. The Commonwealth filed its Bill of Particulars on February 5, 1974, and no issue is raised as to the sufficiency of this Bill of Particulars as filed. The Commonwealth then petitioned to vacate the dismissal of the indictment on February 6, 1974. After hearing, the court below denied the Commonwealth’s petition to vacate the dismissal. This appeal was taken from the order of court dated February 6,1974, and not from the order of January 31,1974.
It has long been the law of this Commonwealth that a petition for reconsideration, and action thereon, does not extend the appeal time; and this, of course, is quite *117proper. However, the present facts do not do violence to that rule of law nor do they violate that requirement. This appeal was taken and filed with this court on February 6, 1974, well within the appeal time of the order of January 31, 1974, and on the same day as the denial of the petition to vacate the dismissal of the indictment.1 Therefore, I agree with the majority that a decision to refuse to consider this appeal, really in the nature of a decision to quash, is unrealistic and improper.
The majority’s interpretation of Rule 221 of the Rules of Criminal Procedure, interpreting the word “should” as “must”, however, is in my opinion an unrealistic interpretation. As the lower court quite properly noted in the transcript of the argument on February 6, 1974:
“. . . The thing that bothers me is the inadequacy of the rule for a Bill of Particulars .... You know, it may be all right for two days up in . . . County where they have five criminal cases a year and everybody is in a nice tightly knit little community, and everybody knows everybody, but for Philadelphia, Allegheny, Erie, and perhaps Lackawanna, and one or two others it is next to impossible for the District Attorney’s office to comply with this, you know, with the regular case load they have, and the prosecution witnesses being who they are; namely, police or detectives who are on duty, and it takes you a day to find out where they are and who they are, and a day to get them in if they are not on duty or on vacation, or on something or other, and I believe the rule is totally unworkable . . . .”
*118I would certainly agree with the lower court that the rule is totally unworkable if we are to define the word “should” as “must”. However, my interpretation of Rule 221 leads me to the conclusion that the Criminal Rules Committee and the Supreme Court of this Commonwealth in adopting this rule never intended the rule to be given that interpretation. I believe my conclusion is supported by a reading of the other Rules of Criminal Procedure pertaining to pretrial applications and, specifically, Rules 304 through 311; and it is to be noted that in the comment to Rule 304 the application for a Bill of Particulars is included in the listing of those matters to be considered pretrial applications. In all of the rules dealing with pretrial applications, there are time periods set forth, using the word “may” and giving much more realistic time intervals. I would, therefore, hold that Rule 221 does not make the filing of a Bill of Particulars by the Commonwealth within two days mandatory and that such filing should be permitted within a realistic time dictated by the circumstances of the case and the practical situation to be found in the county involved.
I would further hold that the lower court abused its discretion in dismissing the indictment under these circumstances when it applied Rule 221 (c) and ordered the dismissal of the indictment to be such an order “as it deems necessary in the interests of justice.” Such a drastic and extreme remedy should only be applied upon the showing of prejudice to the defendant and his cause. No such claim is here made and, indeed, it is difficult for me to find from a reading of this record that the device employed in this case by the appellee is any more than a very technical and improper device to avoid the charges that were then pending before the court. Certainly a much more realistic reading of Rule 221 would be that the relief to be granted, if any, would be a continuance of the trial for an appropriate period to allow appellee to make use of the information furnished in the prepara*119tion of his defense. Only upon a showing by a defendant of prejudice or upon a finding of the lower court that the Commonwealth has unduly delayed in the filing of a Bill of Particulars or has refused to furnish a Bill of Particulars should the drastic remedy of dismissal be employed. The term “interests of justice” is not a one-way street. Just as surely as defendants in criminal trials and prosecutions may travel upon this street so may the citizens of this Commonwealth. To dismiss an indictment on such an improper and technical ground is not an order “in the interests of justice.”
I would reverse the order of the lower court dated January 31, 1974, and vacate the order of the court dated February 6, 1974.
Van der Voort, J., joins in this dissenting opinion.

. This is highlighted by appellant’s caption that styles the appeal to be “from the Order dated January 31, 1974” while appellee’s caption styles the appeal to be “from the Order dated February 6, 1974.” Interestingly, our Certiorari to the lower court recites “from the Order dated February 6, 1974.” However, in the appeal and Affidavit form filed by the Commonwealth, they have specifically designated the appeal to be “from the Order dated February 6, 1974.”